Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 12, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152949(52)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152949
  v                                                          COA: 321939
                                                             Oakland CC: 2013-247621-FC
  JAMES PATRICK O’CONNELL,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limit restriction is GRANTED. The
  58-page application submitted on January 4, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 12, 2016